                                         Case 4:19-cv-01911-HSG Document 65 Filed 07/31/20 Page 1 of 3



                                1   Brent Dorian Brehm – SBN 248983
                                     E-mail: bbrehm@kantorlaw.net
                                2   Glenn R. Kantor – SBN 122643
                                     E-mail: gkantor@kantorlaw.net
                                3   KANTOR & KANTOR, LLP
                                    9839 Nordhoff Street
                                4   Northridge, CA 91324
                                    Telephone: (818) 886-2525
                                5   Facsimile: (818) 350-6272

                                6   Attorneys for Plaintiff,
                                    ERIC DMUCHOWSKY
                                7

                                8                                UNITED STATES DISTRICT COURT
                                9                              NORTHERN DISTRICT OF CALIFORNIA

                               10   ERIC DMUCHOWSKY,                                      Case No. 4:19-cv-01911-HSG
                                                                                          Hon. Haywood S. Gilliam, Jr.
                               11                                                         Courtroom 8A
                                                           Plaintiff,
                               12           v.                                            STIPULATION OF DISMISSAL WITH
                                                                                          PREJUDICE PURSUANT TO F.R.C.P.
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   SKY CHEFS, INC. GROUP LIFE &                          41(a)(1)(A)(ii); [PROPOSED] ORDER
  19839 Nordhoff Street




                                    MEDICAL EXPENSE BENEFITS PLAN; SKY
       (818) 886 2525




                               14   CHEFS, INC.; AND CIGNA HEALTH AND
                                    LIFE INSURANCE COMPANY,
                               15
                                                           Defendant.                     Complaint filed: October 4, 2018
                               16

                               17

                               18

                               19

                               20          Plaintiff, Eric Dmuchowsky (“Plaintiff”) and the Defendants Sky Chefs, Inc. Group Life &

                               21   Medical Expense Benefits Plan, Sky Chefs, Inc. and CIGNA Health and Life Insurance Company

                               22   (collectively referred to as the “Defendants”), have entered into a Settlement Agreement, and

                               23   therefore jointly stipulate to the dismissal of this lawsuit with prejudice pursuant to Federal Rule

                               24   of Civil Procedure 41(a)(1)(A)(ii), with each party to bear its own costs and fees.

                               25          The parties filed a stipulation to similar effect on June 30, 2020. While the case has since

                               26   been closed, to the parties’ knowledge, no formal order of dismissal has been entered.

                               27

                               28
                                                                                  1
                                                 STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO
                                                         F.R.C.P. 41(a)(1)(A)(ii); [PROPOSED] ORDER
                                         Case 4:19-cv-01911-HSG Document 65 Filed 07/31/20 Page 2 of 3



                                1          WHEREFORE, the Plaintiff and Defendants respectfully request this Honorable Court

                                2   dismiss this matter with prejudice with each party to bear its own costs and fees.

                                3          IT IS SO STIPULATED.

                                4

                                5   DATED: July 30, 2020                         KANTOR & KANTOR, LLP

                                6

                                7                                                By:     /s/ Brent Dorian Brehm
                                                                                         Brent Dorian Brehm
                                8                                                        Attorneys for Plaintiff,
                                                                                         ERIC DMUCHOWSKY
                                9

                               10   DATED: July 30, 2020                         FORD HARRISON

                               11

                               12                                                By:     /s/ Tiffany D. Downs
                                                                                         Tiffany D. Downs
Northridge, California 91324




                                                                                         Attorneys for Defendants,
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street




                                                                                         SKY CHEFS, INC. & SKY CHEF’S INC.
       (818) 886 2525




                               14                                                        GROUP LIFE & MEDICAL EXPENSE
                                                                                         BENEFITS PLAN
                               15

                               16   DATED: July 30, 2020                         COLE PEDROZA LLP
                               17

                               18                                                By:     /s/ Scott M. Klausner
                                                                                         Scott M. Klausner
                               19                                                        Attorneys for Defendant,
                                                                                         CIGNA HEALTH & LIFE INSURANCE
                               20                                                        COMPANY

                               21   Filer’s Attestation: Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, Brent Dorian
                                    Brehm hereby attests that concurrence in the filing of this document and its content has been
                               22   obtained by all signatories listed.

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                 2
                                                STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO
                                                        F.R.C.P. 41(a)(1)(A)(ii); [PROPOSED] ORDER
                                         Case 4:19-cv-01911-HSG Document 65 Filed 07/31/20 Page 3 of 3



                                1                                         [PROPOSED] ORDER
                                2          Pursuant to the stipulation of the parties, the above-entitled action is dismissed in its
                                3   entirety with prejudice.
                                4    Each party shall bear its own fees and costs.
                                5

                                6   DATED:           7/31/2020
                                                                                          Haywood S. Gilliam, Jr.
                                7                                                         United States District Court Judge
                                8

                                9

                               10

                               11

                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                 3
                                                STIPULATION OF DISMISSAL WITH PREJUDICE PURSUANT TO
                                                        F.R.C.P. 41(a)(1)(A)(ii); [PROPOSED] ORDER
